3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The supplemental reply filed on 4/26/21 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The claims listing is incomplete beginning at claim 92 without regard to claims 1-91.  Note that providing an additional election is not a proper response including presenting claims directed towards a non-elected embodiment; see Election made in Response of 3/25/20 of a third embodiment depicted in figures 16-17 and paragraphs 81-92; see MPEP 821.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 74-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The jewelry item elected for examination (embodiment of figures 16-17; see above) is not clearly directed to the combination of elements as claimed. Claim 74 recites first and second movable setting members with first and second compression springs.  Each setting member further comprises a gripping portion “to grip and to releasably set an ornamental object” not in combination with “a fixed non-adjustable surface contact portion to support and retain an ornamental object” as claimed in the last lines of claim 74.  See also claim 84 reciting a movable setting member, fixed setting member each with gripping portions and additionally “a fixed non-adjustable surface contact portion” in conjunction. (last lines).  It is noted that the disclosure discusses element 305 to be a flat contact portion however is not understood to be fixed and non-adjustable with respect to the plurality of jewelry items disclosed and additionally claimed (see claims 75 and 85).  Applicant is directed to para. 52 of the Specification for possible supported embodiments, however not considered to all claimed embodiments.
Note also while the disclosure discusses fixing one of the first and second setting members; see para. 91 this is not understood to be supportive of the claimed subject matter in combination with setting members and an additional fixed surface contact portion. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74 recites first and second movable setting members with first and second compression springs.  Each setting member further comprises a gripping portion “to grip and to releasably set an ornamental object” however “a fixed non-adjustable surface contact portion” is a relative term without identifying any structure to be considered in relation.  It is noted that “to support and retain an ornamental object in conjunction with the first and second members” is the recited function however they are movable members in claim 74. See also claim 84 reciting a movable setting member, fixed setting member each with gripping portions and additionally “a fixed non-adjustable surface contact portion” in conjunction. (last lines).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 74-79, 81-86, and 88-91 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by LeMasters (2006/0272356).
LeMasters discloses a jewelry item (considered to comprise a piece of rigid material 12 with an ornamental object 70) configured with components to releasably set one or more ornamental objects 70 comprising: a first and a second movable setting member 84 configured to open and close independently of each other; and first and second connecting mechanisms 86 configured independently of each other, the first and second movable setting members 84 are movably connected to and frictionally engages first and second corresponding connecting mechanisms 86,  first and second compression springs 110, each connected adjacent to respective first and second movable setting members 84 and connecting mechanisms 86 in a way that enables the setting member to open and close under spring force. Each movable setting member 84 further comprising a gripping portion 88 with a contact area of sufficient size and shape that are capable of gripping the ornamental object; see figures 5-14; para. 39-41. LeMasters discloses a plurality of setting members including an embodiment comprising a fixed static mount/surface contact portion configured to support and retain the ornamental object in conjunction with the movable setting members; see para. 42.
Regarding claim 84, LeMasters discusses plural “static mounts” para. 42 thus is considered to provide a static/fixed setting mechanisms as claimed in addition to a fixed surface contact portion in combination with one movable setting member 84.
LeMasters discloses setting members configured with cylindrical arm portions with contacting ends/gripping portions 100 considered prongs as commonly understood to grip/hold the ornamental object fully capable of a cabochon as claimed in combination; see claims 81, 83, 88, 91.
Regarding claims 79 and 86, LeMasters is considered to provide an arrangement considered a holding basket as best understood; see figures.  Note that the elected invention does not support the combination of gripping members configured as a holding basket as disclosed in the Specification and figures 21-22; however the jewelry item is understood as a general configuration of a holding basket.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 80 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over LeMasters (2006/0272356) in view of Butler (US 6,568,213).
LeMasters discloses a jewelry item configured to reliably set an ornamental object comprising pin and socket configuration of first and second setting members as discussed above with first and second compression springs for providing holding tension to gripping members however not necessarily considered half bezel gripping portions.  
Butler teaches a jewelry item configured to reliably set an ornamental object 31 comprising first and second setting members 21 with half bezel gripping portions 27 each movable independently and positioned to create a holding tension on the ornamental object 31; see figures 1 and 2; col. 2, lines 51+.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to  incorporate a half bezel gripping portion as taught by Butler in the invention to LeMasters for gripping the bezel of the ornamental object.  Note that Butler describes substitution of prong and half bezel configurations; see figures 10-12, col. 3, lines 53+.  
Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 92 is presented to applicant for consideration: 

92. (NEW) A flush mount jewelry item configured to releasably set a flat bottomed ornamental object comprising: 
a first setting member comprising a cylindrical arm slidably received in a corresponding socket of a first connecting mechanism; 
a second setting member comprising a cylindrical arm slidably received in a corresponding socket of a second connecting mechanism; 
the first and second setting members are configured for independent relative movement; 
a first compression spring connected adjacent to the first setting member and the first connecting mechanism enabling the first setting member to open and close under spring force; 
a second compression spring connected adjacent to the second setting member and the second connecting mechanism, enabling the second setting member to open and close under spring force;
the first and second setting members each further comprising a half bezel gripping portion to simultaneously grip and releasably set a flat bottomed ornamental object disposed between the gripping portions;
wherein the flat bottomed ornamental object sits flush with a contact surface of the jewelry item and is gripped between the half bezel gripping portions maintaining a position by the constant spring force applied simultaneously from the setting members.

Applicant is advised that while an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
	
Response to Arguments
Applicant's arguments filed 4/18/21 have been fully considered but they are not persuasive. While the disclosure of the elected embodiment describes a contact portion for a flat bottom of the ornamental object, it is not clear as to what is to be considered the structure of jewelry element 305 and its supporting surface. It is recognized that applicant intends to distinguish over a suspended or floating arrangement (as taught by LeMasters) however note the claim language does not distinguish over a contact portion which is static as disclosed by LeMasters and also that Butler recognizes gemstones of different dimensions of which a portion might ordinarily contact a ring surface 20 (see figure 7) in combination with one or more movable setting members.  Reciting a contact surface of a jewelry item is not considered a special configuration designed for a specific use as the removable ornamental objects to be considered for ordinary use in the prior art and in the invention to LeMasters are of varying dimensions.  However as disclosed in applicant’s Specification and included in the claim drafted above, distinction is provided by the language directed towards flush mounting of the flat bottomed ornamental object, which is considered fully supported by the Specification.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also teachings of Thompson including a flat contacting surface.
Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1796